An amendment is not necessary for the maintenance of the action. The defendant's promise may be enforced by the promisee. 1 Ch. Pl. 3; Dic. Par. 103, 135, 136; Sto. Ag., s. 422; Berkeley v. Hardy, 5 B.  C. 355; Humble v. Hunter, 12 Q. B. 310, 313, 315; Winchester v. Howard, 97 Mass. 303, 305. If convenience required the other owners to be joined as plaintiffs, the right of the parties to the best inventible procedure would prevail over the ancient rules. The justice of Stowell's share of the rent being recovered in this suit may be considered at the trial term. If the defendant demands a trial of that point, Stowell should be made a party, that there may be no question of his being bound by the judgment.
Case discharged.
ALLEN and BLODGETT, JJ., did not sit: the others concurred. *Page 621